Citation Nr: 0027513	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which in pertinent part denied service 
connection for PTSD and granted service connection for a low 
back disability.  The low back disability has been assigned a 
40 percent rating, effective September 3, 1992, pursuant to 
Diagnostic Codes 5010 and 5293.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran engaged in 
combat during service, even though she was stationed in 
Panama as a combat signaler from January 1989 to August 1990 
during Operation Just Cause, and in Saudi Arabia from 
December 1990 to April 1991 during Operation Desert Storm.

2.  There is no evidence of a specific inservice stressor 
related to her current symptoms.

3.  The veteran's low back disability is manifested by severe 
limitation of the lumbar spine; the low back disability is 
also manifested by severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.304(f) (1996 and 
1999).

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5294, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  That is, the Board finds that she 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist her mandated by 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that she was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gains 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998);  Doran v. Brown, 6 Vet. App. 283, 289 (1994);  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, section 3.304(f) was 
amended in June 1999, effective March 7, 1997.  64 Fed. Reg. 
32807-32808 (1999).  The amended regulation provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the incurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran has indicated that she was involved in combat or 
at least stationed in combat areas.  However, she has not 
provided information as to any specific stressor during 
service.  Moreover, while she was stationed in combat areas, 
there is no evidence to verify that she was engaged in 
combat.  She was a combat signaler in Panama from January 
1989 to August 1990 and received the Army Commendation Medal 
for this duty.  The award citation, however, does not specify 
that she actually engaged in combat.  She has received no 
other awards or decorations which demonstrate that she is a 
combat veteran.  Specifically, the Southwest Asia Service 
Medal with Bronze Service Star and the Armed Forces 
Expeditionary Medal are not evidence of combat exposure.

The service medical records are entirely negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic psychiatric pathology.  All examination 
reports during service show that her psychiatric condition 
was normal.  Moreover, at the separation examination in July 
1992, the veteran noted that she had no depression or 
excessive worry, no loss of memory or amnesia, and no nervous 
trouble of any sort.  

The earliest clinical diagnosis of PTSD is noted in a VA 
examination report dated in August 1993.  However, that 
diagnoses was predicated on the veteran's report of anxiety, 
depression, and flashbacks from the Gulf War.  There was no 
psychiatric testing and the examiner even suggested that the 
veteran be referred to the psychiatric department for an 
evaluation.  There was no inservice stressor identified and 
the examiner did not relate the diagnosed PTSD to any 
specific stressor.

The VA outpatient treatment records show diagnoses of PTSD 
since April 1994.  However, these records do not provide 
specific inservice stressors related to such diagnoses.  A 
June 1994 record notes that the veteran continued to have 
intrusive thoughts of her Panama and Desert Storm conflicts 
and diagnosed PTSD.  However, there is no description of 
those intrusive thoughts and if they were related to combat 
or other inservice stressors.  A July 1994 record notes that 
she still had some violent nightmares, but it did not note 
the subject matter of those nightmares and if such nightmares 
were related to service experiences.  An October 1994 record 
notes nightmares of fires and smoke.  Again, it is not 
specified that this relates to her personal experiences in 
Saudi Arabia.

A VA psychiatric examination report dated in January 1997 
notes that the examiner reviewed the veteran's VA medical 
records and the records in her claims file.  The veteran had 
never been an inpatient and had had no psychiatric care while 
on active duty.  She had been treated in the mental hygiene 
clinic of a VA hospital, diagnosed with PTSD, and prescribed 
Elavil.  A mental status evaluation showed that she was 
casually but neatly dressed and groomed.  She was oriented 
times three.  She was mildly dysphoric with symptoms of 
insomnia, loss of energy and interests, feelings of 
hopelessness, worthlessness and anger, but had no suicidal or 
homicidal thoughts.  Her memory was fair for recent and 
remote events.  There was no evidence of any thought 
disorder.  The diagnosis on Axis I was dysthymic disorder.  
The diagnosis on Axis II was personality disorder, not 
otherwise specified.  The examiner noted that the veteran had 
been treated in the clinic for symptoms of PTSD and that it 
appeared that she had more symptoms than stressors.  The 
examiner further opined that the veteran's stressors were not 
intense enough to have caused this symptomatology and that 
"since her stressors seem to be mild in nature that she does 
not qualify for post-traumatic stress disorder syndrome."

Additional VA outpatient treatment records dated in November 
1997 show that the veteran's mood was anxious with some 
lability and her affect was congruent.  She was 
hypervigilant, startled, and had inwardly intrusive memories.  
She was also bothered by anxiety and anger.  The diagnosis 
was PTSD.  Another record dated in April 1998 show that the 
veteran was still having intrusive memories of Desert Storm, 
her mood was anxious, she had intermittent disturbing dreams, 
and increased hypervigilance.  The diagnosis was PTSD.  A 
record dated in June 1998 notes that the veteran had 
difficulty with anxiety.  She had "military related 
nightmares."  The diagnosis was PTSD.  Another record dated 
in August 1998 notes hypervigilance, interrupted sleep, and 
that she isolated herself.  The diagnosis was PTSD.  Another 
VA outpatient treatment record dated in September 1998 notes 
that she had high hypervigilance, nightmares, positive 
startle reaction, and indicates that she experienced 
intrusive thoughts when hearing noise from helicopters or 
generators.  The diagnosis was PTSD.

A VA fee-basis psychiatric examination was conducted in 
October 1999.  The examiner noted that the veteran's records 
had been reviewed.  The veteran's chief complaints were 
anxiety, stress, and suicidal ideation.  It was noted that 
the veteran had been a communications and electronics 
specialist in the military and served in Panama and Saudi 
Arabia during Desert Storm.  The veteran reportedly felt 
depressed at times and always had tension.  She stated that 
this began in the military due to harassment.  She reported 
feeling mistreated and harassed by the men in the military, 
in particular that they made harassing comments to her and 
about her.  She related that her worst experience was in 
Desert Storm when they were in combat and they did not know 
whether they would live or die.  The examiner found that she 
had no suicidal thinking and no intent.  She had been married 
once and was currently divorced.  She had no children.  She 
was employed as a medical clerk at a VA medical center and 
had worked there for more than five years.  She reported that 
she got along poorly with other people because she did not 
trust them.  She lived in a house with her brother.  The 
diagnosis on Axis I was dysthymic disorder.  The diagnosis on 
Axis II was mixed personality disorder.  The examiner further 
noted that the veteran did not appear to fulfill the criteria 
for PTSD, and that what she described did not appear to reach 
the level of a severe trauma that she endured while in the 
military.

The evidence clearly shows that the veteran served in Panama 
during Operation Just Cause and in the Persian Gulf War 
during Operation Desert Storm.  In addition, the VA 
outpatient treatment records contain numerous diagnoses of 
PTSD.  However, there is no objective evidence that the 
veteran was engaged in combat during her period of active 
duty.  Moreover, the evidence does not contain verified 
stressors.  Further, there is conflicting evidence whether 
the veteran currently has PTSD or dysthymic disorder.  The 
examiner at the VA fee-basis psychiatric examination in 
October 1999 reviewed the veteran's records in addition to 
examining her and determined that the veteran did not fulfill 
the criteria for PTSD, but had dysthymic disorder and mixed 
personality disorder.  In weighing the evidence, the Board 
finds that this examination report is more probative than the 
VA outpatient treatment records because the examiner reviewed 
the veteran's records.  Moreover, the VA outpatient treatment 
records do not provide a link between the current symptoms 
and an inservice stressor.  Further, there is no evidence of 
combat exposure and there is no credible supporting evidence 
that the claimed inservice stressor occurred.

Based on the above noted facts, the Board is of the opinion 
that the evidence does not demonstrate that the veteran 
currently suffers from PTSD which is the result of a 
stressful incident or incidents in service.  Under such 
circumstances, service connection for PTSD must be denied.

II.  Evaluation of Low Back Disability

In March 1994, the RO granted service connection for a low 
back disorder and assigned a noncompensable rating, effective 
from September 3, 1992, pursuant to Diagnostic Code 5295.  
The veteran submitted a timely notice of disagreement with 
that evaluation.  In rating decision of March 1997, a 20 
percent rating was assigned for low back strain with 
degenerative changes, effective from September 3, 1992, 
pursuant to Diagnostic Codes 5010 and 5295.  A statement of 
the case was issued in March 1997.  The veteran continued her 
appeal of the rating and submitted a timely substantive 
appeal in May 1997.  In rating decision of April 2000, a 40 
percent rating was assigned for mechanical low back pain with 
degenerative changes, effective from September 3, 1992, 
pursuant to Diagnostic Codes 5010 and 5293.

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 4.45 
and 4.59.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

A maximum 40 percent rating is assigned for severe limitation 
of motion of the lumbar spine pursuant to Diagnostic Code 
5292.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief is 
assigned a 60 percent rating; severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief, is 
assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Lumbosacral strain is assigned a maximum 40 
percent rating under Diagnostic Code 5295.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

The service medical records show that the veteran injured her 
back during service.  An August 1992 radiologic report 
revealed mild degenerative changes with decreased disc height 
at L5-S1.

At a VA examination in August 1993, the veteran complained of 
pain in her lower back.  Her carriage, posture and gait were 
normal.  It was noted that there was no limitation of motion 
of the spine. X-ray of the lumbosacral spine revealed mild 
osteoarthritis and partial sacralization with narrowing of 
the lumbosacral joint space and evidence consistent with 
associated muscular spasm.  The pertinent diagnosis was 
polyarticular joint pains, arthritis.

A VA outpatient treatment record dated in December 1993 
showed slight paraspinal muscle spasms.  The diagnosis was 
lumbosacral strain.  Subsequent VA outpatient treatment 
records continue to show low back pain and some limitation of 
motion.  A VA x-ray of the spine in April 1996 revealed 
moderate degenerative changes in the form of narrowing of the 
fourth and fifth intervertebral disc spaces.

A VA orthopedic examination in August 1996 showed that the 
veteran complained of constant pain across the low back, with 
some radiating pain down her left leg.  On examination, there 
was positive straight leg raise on the left side at about 30 
degrees.  There were no significant postural abnormalities or 
fixed deformity.  The musculature of her back was adequately 
developed.  There was mild paraspinal muscle spasm.  The 
examiner noted that the veteran was hesitant to undergo any 
type of extremes on range of motion testing because she was 
afraid it would aggravate her back symptoms.  Forward flexion 
was to 35 to 40 degrees; extension was to 15 degrees; left 
and right lateral flexion was to 20 degrees; rotation to the 
left was to 40 degrees; and rotation to the right was to 35 
degrees.  The examiner noted that there was no noticeable 
neurologic deficit.  The diagnosis was disk disease at L3-4, 
L4-5, and L5-S1.

At a VA neurologic examination of the veteran's back in 
January 1997, she complained of low back pain going down the 
left lower extremity.  She had had a Luschka block placed in 
October 1996 which relieved most of the pain, but some still 
remained.  An examination of the back revealed four pinpoint 
scars from the lower back surgery, with two on either side of 
the lower lumbar and upper sacral region.  On range of motion 
testing of the lumbar spine, there was less than 10 degrees 
of motion in all directions.  On palpation, the pain was 
maximal over the sacral bone and gluteal muscles.  She was 
able to sit with her legs outstretched.  Motor and sensory 
examinations were normal.  Deep tendon reflexes were normal.  
Alternate motion rates and test of coordination were normal.  
The pertinent diagnosis was chronic pain syndrome.

A VA outpatient treatment record dated in December 1997 shows 
that the veteran was being followed in the rehabilitation 
clinic for chronic low back pain.  She reported that the back 
pain had worsened and radiated to the left buttock and 
lateral thigh with associated numbness.  She denied 
incontinence of the bowel or bladder.  On examination, she 
ambulated without difficulty.  It was noted that there was 
decreased range of motion.  There was left lumbar paraspinal 
muscle tenderness.  Motor examination revealed a four out of 
five in the left lower extremity with give-away weakness 
secondary to pain.  Sensation and reflexes were normal.  The 
straight leg test was positive in the left lower extremity.  
There was no atrophy or edema.  The assessment was chronic 
low back pain with radiculopathy.  

Another VA outpatient treatment record dated in May 1998 
shows that the veteran had a narrow-based gait with normal 
cadence and stride.  Range of motion of the lumbar spine was 
40 degrees of flexion, zero degrees of extension and 20 
degrees of lateral bending.  The veteran complained of low 
back pain with all ranges of motion.  The impression was 
chronic low back pain.  

At a VA orthopedic examination of the spine in December 1998, 
the veteran reported progressively increasing back pain since 
the injury in 1992.  She used over-the-counter medications 
for back pain.  She was able to walk about one and one-half 
miles before having back pain.  She had to limit herself to 
lifting no more than 10 pounds.  She reported that she was 
unable to drive for long distances.  On examination forward 
flexion was about 80 degrees, with pain at the extreme.  
Extension was 10 degrees with pain.  She could bend side to 
side 15 degrees with pain.  She could twist 45 degrees with 
reported pain.  There was no lumbar spasm.  X-ray revealed a 
degenerative disc disease at L5-S1.  There were also some 
degenerative changes at the facet joints posteriorly at L4-5 
and L5-S1.  The lumbar lordosis was well maintained and there 
were no signs of instability.  The examiner noted that the 
claims file had been reviewed and it was well documented that 
she had intermittent low back pain with increased activity.  
An EMG in 1995 showed no nerve involvement.  The diagnosis 
was mechanical low back pain with mild radicular symptoms and 
previous radiographic evidence of herniated nucleus pulposus 
at L4-5 and L5-S1 with some narrowing of the canal space.  
The examiner noted that the veteran's symptomatology , 
neurologic examination, and EMG did not correlate with 
radiculopathy.  The examiner further noted that although the 
veteran had significant low back pain, she was able to 
maintain her activities of daily living although limiting her 
strenuous activity.

The veteran's service-connected low back disability is rated 
40 percent disabling, effective September 3, 1992, pursuant 
to Diagnostic Codes 5010 and 5293.  A review of the medical 
evidence of record shows that the veteran has had chronic low 
back pain since service.  None of the medical evidence shows 
fracture of the vertebra.  Therefore, a rating in excess of 
40 percent is not warranted under Diagnostic Code 5285.  The 
evidence does not show ankylosis of the spine and a rating in 
excess of 40 percent is not warranted under Diagnostic Codes 
5286 or 5289.  In addition, the veteran is not entitled to a 
rating in excess of 40 percent under Diagnostic Codes 5292 or 
5292 as those two codes provide for a maximum 40 percent 
schedular rating.  

Under Diagnostic Code 5293, a 60 percent rating is warranted 
for pronounced intervertebral disc syndrome.  However, the 
evidence does not show that the veteran has sciatic 
neuropathy with demonstrable muscle spasm or absent ankle 
jerk.  The December 1998 VA examination indicates that she 
has intermittent low back pain with mild radicular symptoms.  
Accordingly, the Board finds that the severity of the 
veteran's low back disability more nearly approximates the 
criteria for a 40 percent rating rather than a 60 percent 
rating.  The Board has taken into consideration the evidence 
that the veteran's service-connected low back disability 
includes painful motion.  However, the Board finds that pain 
is included in the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 and a higher rating based 
on painful motion is not warranted.


ORDER

Service connection for PTSD is denied.

A rating in excess of 40 percent for a low back disability is 
denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals


 

